Citation Nr: 0725108	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for cervical spondylosis 
with multi-level degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, that denied the issue on appeal.  
It is noted that the claims file has been transferred to the 
Des Moines, Iowa, RO, and that office has certified the case 
for appellate review.

In January 2007, the veteran testified at the RO at a 
videoconference hearing before the undersigned in Washington, 
DC.  This testimony was in addition to his testimony at the 
RO before a hearing officer in August 2006.  At the hearing 
before the undersigned, the veteran presented additional 
evidence with a waiver of initial RO review of that evidence.  
As such, the Board will proceed.  See Thurber v. Brown, 5 
Vet. App. 119 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that he currently has cervical 
spondylosis with multi-level degenerative disc disease due to 
an accident in service in November 1965, wherein he ran into 
a pipe protruding from a building and sustained a whiplash-
like injury to his cervical spine.  In connection with that 
accident, he is currently service-connected for cerebral 
concussion, headaches, and scar.  He also had a fall while 
skiing in service in January 1967, which was treated as a 
neck muscle strain.  While he had no neck symptoms at service 
separation or for more than 20 years thereafter, in 1989, he 
began to have problems with his neck, which increased in 
severity and frequency sufficient for him to seek medical 
attention beginning in 1992.  (Transcript of Board hearing at 
page 4).  He asserts that he has had no other relevant trauma 
and has submitted private and VA treatment records to the 
effect that in the absence of other identified cause of his 
spondylosis and degenerative disc disease, it is as likely as 
not that these problems began in service.  The VA treating 
physician did not provide a rationale for the many years 
between the injury and symptoms, but the private osteopath 
indicated in April 2006 that symptoms could occasionally 
manifest later on, without actually explaining this process.  
Thus, the VA treating physician should be asked to provide a 
medical rationale, if possible, for his opinion.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has afforded the veteran two VA examinations, both of 
which concluded, based largely on the absence of any neck 
problems either at service separation or for more than 20 
years thereafter, that it was less than as likely as not that 
the current spondylosis with degenerative disc disease is 
related to service.  The latter VA examination, in 2006, also 
noted that at the initial post-service treatment in 1992, 
intervertebral disc space was still normal.  It was added 
that it was more likely than not that the veteran's problems 
were a result of normal wear and tear associated with the 
aging process and injury to the neck while turning his head 
in 1996, when he reportedly heard a pop. 

The veteran has submitted what he states are his initial 
post-service treatment records from 1992; they consist of two 
X-ray reports of the Des Moines General Hospital.  The first, 
dated in June 1992, shows torticollis with the impression 
that this may be due to positioning, and mild spondylosis.  
The latter is dated in July 1992 and shows that 
intervertebral disc spaces were normal and that there was 
mild foramina impingement on the right at C4-5 and C5-6.  The 
Board notes the absence of treatment records showing the 
history and clinical findings associated with these X-rays.  
This treatment was apparently at Medical Services at 
Southridge, by Drs. Carlson, Bowery, and Egly.  As the 
medical evidence that favors service connection here relies 
heavily on the finding that there was no cervical injury 
after service, these clinical records should be obtained 
prior to appellate review.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who evaluated or treated the 
veteran for cervical spondylosis and 
degenerative disc disease since service.  
After securing any necessary release, the 
RO should attempt to obtain all of the 
outstanding records, to include the 1992 
clinical records of Medical Services at 
Southridge.

2.  The RO should obtain updated relevant 
VA treatment records since September 
2006.  

3.  The RO should contact the veteran's 
VA treating physician (K.M., M.D., author 
of November 28, 2006, VA treatment note), 
if possible, and ask that he provide a 
medical opinion regarding the etiology of 
the veteran's cervical spondylosis with 
multi-level degenerative disc disease.  
As Dr. M. has already opined that the 
veteran's "chronic neck condition" is 
as likely as not service related, he 
should review the pertinent records in 
the file to confirm or clarify (as 
needed) his opinion and explain, if 
possible, the medical rationale for the 
initial appearance of this condition more 
than 20 years after service separation.  
If the requested rationale cannot be 
provided without resort to mere 
speculation, then this should be so 
stated.  The claims file should be 
provided to the physician in conjunction 
with this request.

4.  After the development requested above 
and any other development deemed 
warranted has been completed to the 
extent possible, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The SSOC should reflect 
consideration of all evidence received 
since the October 2006 statement of the 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

